United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
U.S. POSTAL SERVICE, JACKSON PARK
STATION, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2186
Issued: July 22, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 24, 2010 appellant filed a timely appeal from an April 15, 2010 merit decision
of the Office of Workers’ Compensation Programs (OWCP) affirming the denial of her claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury to her right shoulder in the performance of duty, causally related to factors of her federal
employment.
On appeal, appellant contends that OWCP denied her claim based on misinformation.
She alleged that OWCP approved presurgery physical therapy, injection, magnetic resonance
imaging (MRI) scan and electromyogram as well as surgery on her right shoulder, which was the

1

5 U.S.C. § 8101 et seq.

incorrect shoulder. Appellant alleged that OWCP denied therapy for her right shoulder after the
surgery. She requested that her claim be reevaluated and approved.
FACTUAL HISTORY
On July 3, 2009 appellant, then a 42-year-old clerk, filed an occupational disease claim
alleging that, as a result of lifting and carrying tubs and packages and unloading and loading
trucks at work, she sustained right shoulder impingement.
In support of her claim, appellant submitted a medical report by Dr. Howard Robinson, a
Board-certified physiatrist, who interpreted an MRI scan of her right shoulder obtained on
November 5, 2008 as showing mild supraspinatus, infraspinatus and subcapularis tendinosis
without evidence of rotator cuff tear. Dr. Robinson also found a curved undersurface to the
acromion and mild acromioclavicular degenerative change.
In a May 4, 2009 note, Dr. Joseph Thometz, appellant’s treating Board-certified
orthopedic surgeon, noted that she sustained an injury to her right shoulder on May 12, 1999
when a bulk mail carrier (BMC) fell onto her shoulder. He reviewed her MRI scans and
complaint of persistent shoulder pain which had been symptomatic for 10 years. Dr. Thometz
planned an arthroscopic evaluation and treatment and subacromial decompression. In a June 11,
2009 operative report, he noted that appellant’s diagnosis was right shoulder impingement
syndrome and that he performed an arthroscopy and subacromial decompression. In a July 1,
2009 report, Dr Thometz noted that he first saw appellant on May 4, 2009. He noted that her
right shoulder was injured when a BMC fell onto her shoulder. Dr. Thometz stated that appellant
had persistent shoulder pain and was symptomatic for 10 years. He stated that she had full
conservative measures and on June 11, 2009 he proceeded with a right shoulder arthroscopy with
subacromial decompression.
By letter dated July 29, 2009, OWCP requested that appellant submit further information.
In an August 11, 2009 note, Stephanie Hartman, a manager for the employing
establishment, indicated that appellant was a rehabilitation clerk whose work consisted of
distributing mail to carriers’ cases and working on the window. She noted that appellant had a
prior injury and appellant should have notified management if she needed assistance.
Ms. Hartman further noted that appellant never worked alone. She contended that she did not
see how it was possible that an injury occurred as appellant alleged.
In a July 20, 2009 report, Dr. Thometz diagnosed status post subacromial decompression.
He noted that appellant was given a new prescription of therapy and opined that she was not
capable of work yet. In an August 17, 2009 note, Dr. Thometz recommended that she start
therapy as she was making slow progress on her own and stated that therapy would be most
beneficial to keep her from developing adhesions.
In a decision dated September 28, 2009, OWCP denied appellant’s claim as it found that
the medical evidence did not demonstrate that the claimed medical condition was related to the
established work-related event.
On October 2, 2009 appellant requested an oral hearing.
2

In an October 19, 2009 note, Dr. Thometz stated that appellant has been under his care
for a work-related injury that happened on May 12, 2009 when a BMC door fell onto her
shoulder.2 Based on appellant’s description of the injury, her need for treatment and ongoing
difficulties started after her injury. Dr. Thometz attributed her right shoulder impingement
syndrome to her injury. He noted that appellant developed a post-traumatic tendinitis that failed
to resolve with conservative measures. Appellant underwent surgery for this condition in
June 2009 and was currently undergoing a physical therapy program.
At the hearing held on January 27, 2010, appellant testified that in 1999 she injured her
left shoulder when a BMC struck it. She received minimal medical treatment for that condition.
Appellant noted that, the current claim involved her right shoulder supported that it prior to filing
for claim, she worked limited duty because she had carpal tunnel syndrome of both wrists. Her
duties involved working for three hours lifting mail tubs and taking them to carrier’s case and
pushing all-purpose containers. Appellant also worked an hour a day on the window, where she
lifted packages of up to 25 pounds. She contended that her disability from June 11 through
December 7, 2009 was due solely to her shoulder injury.
In a February 5, 2010 medical report, Dr. Thometz noted that appellant completed
physical therapy in December 2009 and she was doing reasonably well despite discomfort
through the anterior aspect of her right shoulder. He stated that, in the course of her work duties,
she was required to continuously push and pull tubs of mail and transport them to the letter
carriers. These activities contributed to appellant’s right shoulder condition and required
surgical intervention.
By decision dated April 15, 2010, the hearing representative affirmed the September 28,
2009 decision. While OWCP had previously accepted appellant’s claim for bilateral carpal
tunnel syndrome in File No. xxxxxx055, there was no record of an accepted right shoulder injury
sustained in 1999.
LEGAL PRECEDENT
An employee seeking compensation under FECA3 has the burden of establishing the
essential elements of his claim by the weight of the reliable, probative and substantial evidence,4
including that he is an “employee” within the meaning of FECA5 and that he filed his claim
within the applicable time limitation.6 The employee must also establish that he sustained an
injury in the performance of duty as alleged and that his disability for work, if any, was causally
2

The references by Dr. Thometz in this report to the BMC falling on appellant on May 12, 2009 appears to be an
error. In prior reports, he noted that this incident occurred on May 12, 1999. In his first report of May 4, 2009,
Dr. Thometz references the May 12, 1999 incident and noted that appellant had been symptomatic for 10 years.
3

5 U.S.C. §§ 8101-8193.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

5

See M.H., 59 ECAB 461 (2008); Emiliana de Guzman (Mother of Elpedio Mercado), 4 ECAB 357, 359 (1951);
see 5 U.S.C. § 8101(1).
6

R.C., 59 ECAB 427 (2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954); see 5 U.S.C. § 8122.

3

related to the employment injury.7 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated on a traumatic injury or an
occupational disease.8
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.9
Causal relationship is a medical issue10 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,11 must be one of reasonable medical certainty12
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.13
It is well established that, where employment factors cause an aggravation of an
underlying physical condition, the employee is entitled to compensation for the period of
disability related to the aggravation. Where the medical evidence supports an aggravation or
acceleration of any underlying condition precipitated by working conditions or injuries, such
disability is compensable.14
ANALYSIS
The Board finds that appellant failed to establish her claim of a right shoulder condition.
Appellant alleged that she sustained a right shoulder condition as a result of lifting and carrying
tubs and packages of mail as well as loading and unloading trucks at work.
The Board notes that the medical evidence of record provides an inconsistent history as to
how appellant sustained a right shoulder injury. Appellant received treatment for a right
7

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

8

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

9

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

10

Mary J. Briggs, 37 ECAB 578 (1986).

11

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

12

See Morris Scanlon, 11 ECAB 384, 385 (1960).

13

See William E. Enright, 31 ECAB 426, 430 (1980).

14

A.C., Docket No.08-1453 (issued November 18, 2008).

4

shoulder injury from Dr. Thometz beginning May 4, 2009. Dr. Thometz stated that she was
injured on May 12, 1999 when a bulk mail carrier fell onto her shoulder. He noted that
appellant’s right shoulder remained symptomatic for 10 years. On June 11, 2009 Dr. Thometz
performed a right shoulder arthroscopy and subacromial decompression. In subsequent reports
dated July 1 and October 19, 2009, he reiterated that appellant injured her right shoulder in 1999
when a BMC fell onto her shoulder. At the hearing, however, appellant testified that the BMC
actually fell on her left shoulder. Dr. Thometz does not address whether repeated lifting and
carrying tubs and packages of mail or loading and unloading trucks at work caused or
contributed to her right shoulder condition. It is not until his report of February 5, 2010, 10
months after his first report, that he noted that appellant’s work activities contributed to her right
shoulder injury. Dr. Thometz did not explain the basis for change as to how appellant injured
her shoulder.
In a February 5, 2010 report, Dr. Thometz indicated that appellant was required to
continuously push and pull tubs of mail and to transport them to letter carriers. He opined
generally that this activity contributed to her shoulder condition and necessitated surgery;
however, the employing establishment advised that she worked in a “rehab assignment” which
consisted of distributing mail to carrier cases and working the window. If appellant had to lift
anything heavy, she was to seek assistance. She testified at the hearing that since 1999 she had
not worked regular duty but performed limited duty based on her accepted carpal tunnel
syndrome. Appellant noted that she had to pull tubs and put mail in carrier cases for three hours
a day. She worked at the window for one-hour a day and did not have to lift any package over
25 pounds. The record does not reflect that Dr. Thometz was aware of appellant’s work
limitations or that she was on limited duty. He did not address her limitations. It is well
established that medical opinions based on an incomplete or inaccurate history are of diminished
probative value.15
Finally, the Board notes that Dr. Robinson did not address the issue of whether
appellant’s employment activities caused her injury to her right shoulder.
Appellant argued on appeal that OWCP approved surgery on her right shoulder as well as
other presurgery treatments. However, there is no evidence in the record that OWCP approved
treatment for her right shoulder. The Board notes that appellant submitted new evidence and
additional argument on appeal. However, the Board lacks jurisdiction to review this evidence for
the first time on appeal.16
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

15

M.W., 57 ECAB 710 (2006); Douglas M. McQuaid, 52 ECAB 382 (2001); P.B., Docket No. 10-1127 (issued
March 28, 2011).
16

5 U.S.C. § 501.2(c)(1).

5

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury to her right shoulder in the performance of duty, causally related to factors of
her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 15, 2010 is affirmed.
Issued: July 22, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

